CaseCase
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-3 (Ex
                                       14-2
                                          Parte)
                                             Filed Filed
                                                   02/26/21
                                                         02/24/21
                                                              PagePage
                                                                   1 of 51 of 5




                        EXHIBIT B-2
                    CaseCase
                         1:21-cv-01625-GHW
                              1:21-cv-01625-GHW
                                             Document
                                                 Document
                                                      4-3 (Ex
                                                           14-2
                                                              Parte)
                                                                 Filed Filed
                                                                       02/26/21
                                                                             02/24/21
                                                                                  PagePage
                                                                                       2 of 52 of 5




                                           Certificate of Fund
Dear Minglian Zhang Ms./Mr. (ID No.                        041X)
Hello!
This company serves as the Fund Manager of Yantai Hanfor Manyi Investment Center (Limited Partner) (herein
after “The Fund”) and hereby confirmed below:
      You have successfully purchased the share of the Fund for the consideration of twenty million RMB, and
thereby is the holder of Fund Share.
         It is hereby confirmed!




Certificate Serial No.: 1612280124                              Fund Manager: Hanfor (Beijing) Capital Management Co.,
(note: This certificate only confirms the ownership of shares,
the detailed rights and obligation shall be based on the Agreement)
                                                                              December 27, 2016
                    CaseCase
                         1:21-cv-01625-GHW
                              1:21-cv-01625-GHW
                                             Document
                                                 Document
                                                      4-3 (Ex
                                                           14-2
                                                              Parte)
                                                                 Filed Filed
                                                                       02/26/21
                                                                             02/24/21
                                                                                  PagePage
                                                                                       3 of 53 of 5




                                           Certificate of Fund
Dear Minglian Zhang Ms./Mr. (ID No.:                       041X)
Hello!
This company serves as the Fund Manager of Yantai Hanfor Manyang Investment Center (Limited Partner) (herein
after “The Fund”) and hereby confirmed below:
      You have successfully purchased the share of the Fund for the consideration of ten million RMB, and
thereby is the holder of Fund Share.
         It is hereby confirmed!




Certificate Serial No.: 1612280101                              Fund Manager: Hanfor (Beijing) Capital Management Co.,
(note: This certificate only confirms the ownership of shares,
the detailed rights and obligation shall be based on the Agreement)
                                                                              December 27, 2016
CaseCase
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-3 (Ex
                                       14-2
                                          Parte)
                                             Filed Filed
                                                   02/26/21
                                                         02/24/21
                                                              PagePage
                                                                   4 of 54 of 5




                                                                                  扫描全能王 创建
CaseCase
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-3 (Ex
                                       14-2
                                          Parte)
                                             Filed Filed
                                                   02/26/21
                                                         02/24/21
                                                              PagePage
                                                                   5 of 55 of 5




                                                            扫描全能王 创建
